t c memo united_states tax_court david l wiksell and margaret ann carpender petitioners v commissioner of internal revenue respondent docket no filed date p filed a motion for reconsideration of our opinion in wiksell v commissioner tcmemo_1998_3 arguing that sec_6015 c i r c enacted by sec_3201 internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 requires us to consider whether p had actual knowledge of certain checks which gave rise to the deficiency and if so whether p signed her and joint tax returns under duress held our opinion in wiksell v commissioner tcmemo_1998_3 has adequately addressed whether p had actual knowledge with respect to income not reported on p's joint_return derived from the receipt of checks from her husband's company held further the issue of duress has previously been considered and rejected 90_f3d_1459 9th cir revg and remanding tcmemo_1994_99 on remand tcmemo_1998_3 held further p's motion for reconsideration is denied this opinion supplements our opinions in wiksell v commissioner tcmemo_1994_99 revd and remanded 90_f3d_1459 9th cir and wiksell v commissioner tcmemo_1998_3 bruce i hochman and michel r stein for petitioner margaret ann carpender steven m roth for respondent supplemental memorandum opinion nims judge margaret ann carpender petitioner moves the court for reconsideration of its memorandum opinion at tcmemo_1998_3 see rule unless otherwise stated section references are to sections of the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure in wiksell v commissioner tcmemo_1998_3 we reevaluated our prior decision in wiksell v commissioner tcmemo_1994_99 as directed by the ninth circuit on remand in 90_f3d_1459 9th cir we held that petitioner was entitled to innocent spouse relief under sec_6013 for deficiencies in excess of the amounts relating to checks she received from her husband's company hitech and that it would not be inequitable to hold petitioner liable for deficiencies related to the hitech checks wiksell v commissioner tcmemo_1998_3 in her motion to reconsider our decision in wiksell v commissioner tcmemo_1998_3 petitioner argues that sec_6015 c enacted by sec_3201 of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 requires us to reconsider whether petitioner had actual knowledge of the hitech checks which gave rise to the deficiency and if so whether petitioner signed her and joint tax returns under duress respondent argues that our prior opinions have already addressed the question and found that petitioner had actual knowledge of the hitech checks and our prior opinions and the opinion of the court_of_appeals for the ninth circuit have addressed the question and found that petitioner did not show duress for the reasons stated below we agree with respondent background we adopt the findings_of_fact in our prior memorandum opinions wiksell v commissioner tcmemo_1994_99 and wiksell v commissioner tcmemo_1998_3 as modified in the latter for convenience we repeat the facts necessary to elucidate the ensuing discussion david l wiksell david and petitioner were married in legally_separated in and divorced in date petitioner formerly margaret ann wiksell is now known as margaret ann carpender during the years in issue and throughout most of her marriage petitioner maintained her own separate checking accounts sometime in or david started hitech recovery systems inc hitech david told petitioner that hitech was to engage in the extraction of oil from old oil wells sometime before the spring of david began working as a real_estate investment adviser for comstock financial services inc comstock financial an insurance agency owned and operated by roy l comstock comstock during the spring of david told petitioner that comstock was investing in hitech during and david maintained a business checking account under the name hitech petitioner was not a signatory on this account david periodically gave petitioner checks drawn on the hitech account and made payable to margaret wiksell which she deposited into her two personal checking accounts in petitioner was given checks from hitech totaling dollar_figure in petitioner received hitech checks totaling dollar_figure from hitech in and petitioner wrote checks on her accounts totaling dollar_figure and dollar_figure respectively among other things these checks were used for clothes loans to a child charitable and political contributions entertainment and gifts home furnishings home repair and maintenance credit card payments mortgage payments and numerous other miscellaneous expenses in january or date david was arrested and charged with fraud in connection with a scam perpetrated by roy comstock abraham boldt and david wherein it was alleged that at least dollar_figure million fraudulently obtained from unsuspecting investors in comstock financial was diverted to hitech on date david pleaded guilty to various counts of fraud involving the sale of unregistered securities in connection with his participation in the fraudulent investment scheme on their and returns david and petitioner reported adjusted_gross_income of dollar_figure and dollar_figure respectively of which approximately dollar_figure in and dollar_figure in represented petitioner's wages from part-time nursing petitioner signed the return on date and the return on date at the time she signed the and returns petitioner guestioned david about why the returns contained no income reflecting the money that he had given her in those years she stated that he gave her such a bizarre explanation that i don't think i could even repeat it i mean what he told me it was something along the fact that it had been investment--that he had investments in hitech that had been lost and this was return or something along those lines it just didn't make sense to me petitioner suspected that david was lying but she would not press him further on the matter david had gotten violent when margaret or others probed into his finances discussion reconsideration under rule serves the limited purpose of correcting manifest errors of fact or law also allowing for the introduction of newly discovered evidence that could not have been introduced before the filing of an opinion even if the moving party had exercised due diligence see estate of trenchard v commissioner tcmemo_1995_232 see 237_f2d_277 7th cir affg tcmemo_1955_127 the granting of a motion for reconsideration rests within the discretion of the court and we usually do not exercise our discretion to grant such a motion absent a showing of unusual circumstances or substantial error 87_tc_164 cwi farms inc v commissioner 79_tc_1054 affd 755_f2d_790 11th cir haft trust v commissioner 62_tc_145 affd on this issue vacated and remanded 510_f2d_43 n lst cir reconsideration is not the appropriate forum for rehashing previously rejected arguments or tendering new legal theories to reach the end desired by the moving party estate of trenchard v commissioner supra the court tries all issues raised ina case in one proceeding to promote orderly litigation and to further judicial economy by discouraging piecemeal and protracted litigation vaughn v commissioner supra pincite cwi farms inc v commissioner supra pincite 67_tc_643 haft trust v commissioner supra pincite however the rra was enacted on date after the previous opinions in this case sec_3201 of the rra 112_stat_740 provides that sec_6015 applies to any_tax liability arising after date and any_tax liability arising on or before date and remaining unpaid as of that date sec_3201 of the rra provides that the 2-year period for electing innocent spouse relief or separate liability will not expire before the date which i sec_2 years after the date of the first collection activity after date the parties appear implicitly to assume that the relief provisions of sec_6015 could be retroactively available in this case since we deem this to be a showing of unusual circumstances we entertain petitioner's motion for reconsideration for that reason sec_6015 allows a taxpayer who files a joint_return to elect to limit such individual's liability for any deficiency with respect to such joint_return if the requirements of sec_6015 a are met sec_6015 a provides in general --an individual shall only be eligible to elect the application of this subsection if-- i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates respondent concedes and we agree that petitioner meets this requirement sec_6015 c provides that if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress emphasis added actual knowledge petitioner asserts that we should consider whether for purposes of sec_6015 she had actual knowledge of the hitech checks at the time she signed the and returns petitioner points out that the standard of actual knowledge under sec_6015 c a narrower standard than that of known or should have known under sec_6013 the conference committee report states that actual knowledge must be established by the evidence and shall not be inferred based on indications that the electing spouse had a reason to know h conf rept pincite furthermore sec_6015 c places the burden to establish actual knowledge on respondent petitioner acknowledges that we found that she was however precisely aware of the amounts derived from hitech via david that actually passed through her hands wiksell v commissioner tcmemo_1998_3 however petitioner argues that we relied upon the same factors to find that petitioner had reason to know of the hitech checks in wiksell v commissioner tcmemo_1994_99 as we did to conclude that petitioner was precisely aware of the hitech checks in wiksell v commissioner tcmemo_1998_3 therefore petitioner concludes precisely aware must mean something other than actual knowledge as contemplated by congress and reconsideration is appropriate that in wiksell v commissioner tcmemo_1994_99 we stated we do not believe it necessary to repeat all of our findings_of_fact to demonstrate our reasons for concluding that petitioner not only had reason to know but actually had knowledge that the returns contained substantial understatements petitioner's actual knowledge is established by the simple fact that petitioner admitted that she asked david why there was no income on the returns reflecting the money that had been coming to her through him from hitech and which the family had been living on during the years in issue we subsequently stated petitioner also had reason to know of the substantial understatements she was well aware of david's involvement in hitech and during she received hitech checks from david totaling dollar_figure which she deposited into her separate checking accounts during she received hitech checks from david totaling dollar_figure which she deposited into her separate checking accounts throughout these years petitioner wrote large checks on her individual_account to charities political candidates and for home improvements she had to know that her own meager earnings from nursing were vastly insufficient to provide these funds id in wiksell v commissioner tcmemo_1998_3 we stated petitioner was however precisely aware of the amounts derived from hitech via david that actually passed through her hands as we have found in petitioner was given checks from hitech totaling dollar_figure in petitioner received hitech checks totaling dollar_figure during these same years petitioner spent substantial amounts for clothing for herself and her children loans to a child charitable and political contributions entertainment and gifts home furnishings home repair and maintenance credit card payments mortgage payments and numerous other miscellaneous expenses in essence petitioner argues that because we used similar facts to derive two different conclusions ie had reason to know versus precisely aware it follows that these facts could not have justified both conclusions according to petitioner's reasoning since we have already concluded that these facts are indications of reason to know they cannot form the basis for actual knowledge under sec_6015 this argument facilely ignores the obvious fact that the actual knowledge concept subsumes the concept of reason to know ie if a person has actual knowledge of a fact she also has reason to know of it the converse of course not necessarily being true petitioner's argument is illogical and we find it unpersuasive our opinion in wiksell v commissioner tcmemo_1998_3 does not indicate that we inferred petitioner's actual knowledge based on indications that the electing spouse had a reason to know h conf rept supra pincite we think in this particular case that the same facts used to determine that petitioner had reason to know also amply establish that petitioner had actual knowledge or a precise awareness petitioner further argues that sec_6015 has changed the culpability standard from objective under sec_6013 to subjective under sec_6013 a taxpayer spouse must establish that in signing the return he or she did not know and had no reason to know that there was a substantial_understatement petitioner points out that findings of objectivity dominate the record as such petitioner concludes our findings and holdings are consistent with the objective standard and accordingly reconsideration is warranted we dismiss petitioner's argument because it ignores the language of our finding that petitioner was precisely aware of the hitech checks she received from david our finding was based on petitioner's subjective awareness of the hitech check deposits and her subjective awareness that she wrote checks in amounts far in excess of the modest income she earned as a part-time nurse in and based on the foregoing we hold that our opinion in wiksell v commissioner tcmemo_1998_3 has adequately addressed whether petitioner had actual knowledge with respect to the hitech checks she received from david duress petitioner argues that neither the tax_court nor the u s court_of_appeals for the ninth circuit could possibly have considered the significance of the term duress as contemplated by legislative mandate as that concept had just been newly codified in sec_6015 sec_6015 c provides in pertinent part this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress neither the statute nor the legislative_history indicate that congress intended to define the term duress see sec_6015 c h conf rept supra pincite the u s court_of_appeals for the ninth circuit directly addressed the question of whether petitioner signed the returns in question under duress and concluded that she did not wiksell v commissioner f 3d pincite petitioner may not again rehash her previously rejected arguments regarding duress see estate of trenchard v commissioner tcmemo_1995_232 petitioner has failed to identify a persuasive reason to grant her motion for reconsideration to reflect the foregoing an appropriate order will be issued denying the motion for reconsideration
